Citation Nr: 1420869	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to April 1970, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim of service connection for hepatitis C.  The Veteran disagreed with this decision in August 2005.  He perfected a timely appeal in February 2007.

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's updated VA and private treatment records, request his Social Security Administration (SSA) records, and schedule him for appropriate examination to determine the nature and etiology of his hepatitis C.  The requested treatment records subsequently were associated with the Veteran's claims file.  SSA notified VA in December 2010 that it had no records for the Veteran.  And the requested VA examination occurred later in December 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2013, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) in September 2013.  The Court granted the Joint Motion later in September 2013 and vacated and remanded the Board's January 2013 decision.

Pursuant to the Court's September 2013 Order granting the Joint Motion, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he incurred hepatitis C during active service.  He specifically contends that in-service exposure to blood while engaged in combat against the enemy in the Republic of Vietnam caused or contributed to his current hepatitis C.  Having reviewed the record evidence, and especially in light of the Court's September 2013 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

Both parties to the Joint Motion contended that the Board had erred in its January 2013 decision by not "addressing the probative value of [the Veteran's] lay statements regarding his exposure to blood in service."  See Joint Motion for Remand (Joint Motion) dated September 10, 2013, at pp. 2 (citations omitted).  The Board notes in this regard that the Veteran contended in statements on his February 2007 VA Form 9 (substantive appeal) that he had been exposed to blood from wounded Marines during firefights with the Viet Cong and the North Vietnamese Army while on active service in Vietnam.  Both parties to the Joint Motion also contended that the Board had erred in its January 2013 decision by not applying the presumption available for combat Veterans of in-service occurrence or aggravation of an injury under 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (West 2002); see also Joint Motion at pp. 3-4.  Both parties to the Joint Motion requested that, on remand, the Board "make an explicit finding as to whether [the Veteran] 'engaged in combat with the enemy' such that the provisions of 38 U.S.C. § 1154(b) are for application in this case.'"  Id., at pp. 4.  The Board notes in this regard that it is bound by the Court's September 2013 Order granting the Joint Motion.

With respect to the issue of whether the Veteran engaged in combat against the enemy while on active service, a review of his available service personnel records currently associated with the claims file shows that he participated in operations against the insurgent Viet Cong in Da Nang, Republic of Vietnam, from April 9, 1968, to April 22, 1969, and from February 1, 1970, to March 10, 1970.  These records also show that he was awarded 2 Vietnam Service Medals and the Vietnam Campaign Medal.  The records further show that his primary duty in Vietnam was as a rifleman.

In a March 2004 statement, the Veteran described his in-service stressors which were related to his combat experiences in Vietnam.  He reported that he had been involved in firefights with the enemy in Vietnam in August 1969 while providing security for the Cam Le Bridge "and outlying areas around it in the Quang Nam Province in Viet Nam."  He also reported that he had engaged in hand-to-hand combat during an enemy ambush on this bridge and identified two fellow soldiers, H.L.C. and J.E., as having been killed during this engagement with the enemy.  He reported further that, following this battle, he had assisted in finding the bodies of dead Marines, including J.E., whose body had been mutilated by the enemy.

Information obtained by the RO in September 2004 confirmed the deaths of both H.L.C. and J.E. in Quang Nam, Vietnam, on August 23, 1968, as a result of hostile enemy fire.  The Board also notes that the Veteran currently is in receipt of a 100 percent rating for service-connected PTSD due to his corroborated in-service stressors relating to engaging in combat with the enemy and seeing fellow soldiers wounded and killed by the enemy while in Vietnam.

The Board observes that, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Having reviewed the record evidence, the Board finds that the Veteran engaged in combat against the enemy while on active service in the Republic of Vietnam.  The Board also finds that the Veteran's reported in-service exposure to blood from fellow soldiers wounded or killed in combat against the enemy in Vietnam is credible because it is consistent with the facts and circumstances of his honorable combat service.  

The Board next notes that the duty to assist includes scheduling a VA examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Both parties to the Joint Motion contended that the Board had erred in its January 2013 decision by relying on a December 2010 VA examination in which the VA clinician concluded that she could not provide an opinion regarding the nature and etiology of the Veteran's hepatitis C because "there was no documentation of [the Veteran's] claimed exposure to blood."  See Joint Motion dated September 10, 2013, at pp. 5.  The Board again notes that it is bound by the Court's September 2013 Order granting the Joint Motion.  Thus, it appears that the December 2010 VA examination has been found to be inadequate for VA purposes.  See also 38 C.F.R. § 4.2 (2013).  

The Board has found that the Veteran engaged in combat against the enemy while on active service and his statements regarding in-service exposure to blood are credible because they are consistent with the facts and circumstances of his honorable combat service (as discussed above).  Accordingly, the Board concludes that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his hepatitis C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C since his service separation.  The Veteran should be asked to identify any of his risk factors for hepatitis C.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, to include any risk factors for hepatitis C, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C, if diagnosed, is related to active service or any incident of service.  If hepatitis C is diagnosed, then the examiner should identify the Veteran's risk factor(s) which caused or contributed to this disease, if possible.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that he developed hepatitis C during active service as a result of in-service exposure to blood from wounded or dead soldiers while engaged in combat against the enemy in Vietnam.  The examiner also is advised that the Veteran's statements regarding his in-service exposure to blood while in combat in Vietnam have been found to be credible because they are consistent with the facts and circumstances of his honorable combat service in Vietnam.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

